     Case: 1:18-cv-01384 Document #: 52 Filed: 08/16/19 Page 1 of 8 PageID #:294




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 JORGE GARCIA,

               Plaintiff,
                                                      No. 18 CV 1384
         v.
                                                      Judge Manish S. Shah
 MIRAMED REVENUE GROUP, LLC AND
 DOES 1-10,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Jorge Garcia brings a Fair Debt Collection Practices Act claim against

Miramed Revenue Group, asserting that Miramed continued contacting him after his

lawyers sent an online message to stop, in violation of 15 U.S.C. § 1692c(c). Miramed

moves for summary judgment, arguing that Garcia failed to properly notify it to cease

and desist collection efforts and that if a violation occurred, it was the result of a bona

fide error, for which Miramed cannot be held liable. For the reasons discussed below,

the motion is granted.

I.     Legal Standards

       Summary judgment is appropriate if the movant shows that there is no

genuine dispute as to any material fact and he is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). A genuine dispute as to any material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). I construe all
      Case: 1:18-cv-01384 Document #: 52 Filed: 08/16/19 Page 2 of 8 PageID #:294




disputed facts in favor of the nonmoving party. Mollet v. City of Greenfield, 926 F.3d

894, 896 (7th Cir. 2019).

II.     Background

        When Plaintiff Jorge Garcia failed to pay a debt he owed to Franciscan Health

Chicago Heights, it placed Garcia’s account with Miramed1 for collection. [43] at 1–2

¶¶ 3–4.2 To collect, Miramed sent Garcia three letters. Id. at 2 ¶ 5. Each prominently

displayed phone numbers and a mailing address and stated, “Please Send All

Correspondence, Including Bankruptcy Notices, To: MiraMed Revenue Group, 360 E.

22nd St., Lombard, IL 60148.” Id. at 2 ¶ 6. The only website referenced in the letters

was     a   third-party   website    where    Garcia     could   make     online   payments

(www.mmrgpayment.com). Id. at 2 ¶ 7. The letters did not provide an email address

or otherwise invite email communications. Id. at 2 ¶ 8.

        On September 20, 2017, on behalf of Garcia, Lemberg Law composed a message

on the website www.miramedgs.com/contract-us. Id. at 9 ¶ 1.3 The website belonged


1I refer to defendant Miramed Revenue Group, LLC as Miramed. I refer to its parent,
Miramed Global Services, Inc., as Miramed Global.
2 Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings, except in the case of citations
to depositions, which use the deposition transcript’s original page number. The facts are
largely taken from plaintiff’s responses to defendants’ Local Rule 56.1 statement, [43], where
both the asserted fact and the opposing party’s response are set forth in one document.
Defendant did not respond to plaintiff’s statement of additional facts, so those facts are
deemed admitted. Any arguments raised in the Local Rule 56.1 statements, additional facts
included in responses or replies, and statements that are unsupported by admissible evidence
(or where a party fails to follow Local Rule 56.1’s direction to cite to supporting material in
the record) have been disregarded. Only facts that are properly controverted will be
considered disputed.
3 Miramed points out inconsistencies between Garcia’s testimony and representations his
attorneys have made throughout this case. For example, Miramed notes that Garcia alleged
in his complaint and testified that he submitted a cease and desist request, but the evidence
                                              2
    Case: 1:18-cv-01384 Document #: 52 Filed: 08/16/19 Page 3 of 8 PageID #:294




to Miramed Global Services, Inc., an affiliate and parent company of defendant

Miramed, Id. at 3 ¶ 11, but it displayed Miramed’s name and logo. Id. at 10 ¶ 4.

Lemberg Law used Microsoft’s snipping tool to screenshot the contents of the message

and saved that screenshot to its servers. Id. at 9 ¶ 1. The message identified Garcia’s

name, asked Miramed to stop calling Garcia’s cell phone, and listed Garcia’s phone

number and email address. Id. at 9–10 ¶ 2. Upon submission, the website said,

“Thank you for your message!” Id. at 10 ¶ 3.4 Miramed called Garcia to collect on his

debt four times after September 20. Id. at 10 ¶ 9.

       If Miramed Global thought that a message submitted on its website was meant

for Miramed, it would forward the message to Miramed, but there were no policies or

procedures in place to ensure that it did so. See id. at 8 ¶¶ 32–33; 10 ¶¶ 5–6; see also

[38-2] at 46:6–16.5 On average, Miramed Global forwarded a handful of messages to

Miramed per month. [38-2] at 46:17–22. Miramed Global deleted records of messages

submitted through the website within thirty days of their receipt. Id. at 10 ¶ 7. When



shows that his attorneys submitted it on his behalf. While these inconsistencies raise
questions about Garcia’s credibility, they do not create genuine disputes of material fact.
4 Miramed objects to this message as hearsay. But Garcia relies on the message not to
establish the truth of the matter asserted—that Miramed thanked Garcia—but to show that
Garcia’s message went through. The presence of any message, regardless of its content, would
indicate the same, and so it is not hearsay.
5 Miramed claims both that it did not receive any communications from Miramed Global’s
website and that there were procedures in place to ensure that it did. See [43] at 8 ¶¶ 32–33.
Miramed cites Christine Bodmer’s testimony in support of both contentions. In response to
the question of whether Miramed had any policies or procedures in place regarding messages
sent via the website, she said, “No, we wouldn’t … It’s not our website so no, we don’t.” [38-
2] at 44:13–21. Bodmer later added that “if something is inadvertently sent to [Miramed
Global], they will notify us if they think it belongs to us. I mean, they have no way of knowing.
But if they suspect that it’s something, whether it’s, you know, consumer, client related …
they’ll forward it to us to research.” Id. at 46:6–16.

                                               3
       Case: 1:18-cv-01384 Document #: 52 Filed: 08/16/19 Page 4 of 8 PageID #:294




Miramed and Miramed Global checked to see whether they had any record of Garcia’s

cease and desist message, they could not find it on their servers. Id. at 10 ¶¶ 7–8.

         If a debtor requested that Miramed stop contacting him, Miramed’s policy

required it to remove the debtor’s phone number from his account. Id. at 6 ¶ 26.6 An

account representative also added a “do not call” or “DNC” code in the phone number

field and entered another code to stop letters from being sent. Id. at 6–7 ¶ 27.

Miramed then added a final XAZ code to close the account, and it trained its

employees not to contact accounts with these codes. Id. at 7 ¶¶ 28–29. These policies

were part of Miramed’s standard operating procedures, which Miramed provided to

all employees. Id. at 7 ¶ 30.

         On November 1, 2017, Garcia’s attorney sent Miramed a letter regarding

Garcia’s claims. Id. at 8 ¶ 35. In response, Miramed followed its policies and

procedures and coded Garcia’s account to cease and desist communications. Id. at 9

¶ 36. Miramed initiated no further communications after receiving the letter. Id. at

9 ¶ 37.

III.     Analysis

         The FDCPA requires that “[i]f a consumer notifies a debt collector in writing

that the consumer refuses to pay a debt or that the consumer wishes the debt collector

to cease further communication with the consumer, the debt collector shall not




6Garcia disputes the assertions in this paragraph, noting that Miramed’s policy does extend
to messages submitted through Miramed Global’s website. Though Miramed’s policy did not
explicitly extend to website notifications, it applied generally, whenever Miramed received a
request to halt communications.

                                             4
    Case: 1:18-cv-01384 Document #: 52 Filed: 08/16/19 Page 5 of 8 PageID #:294




communicate further with the consumer with respect to such debt,” except in certain

specific circumstances. 15 U.S.C. § 1692c(c). Miramed argues both that Garcia did

not properly notify it of his request that it cease communications and that any

violation was the result of a bona fide error.

      A.     Bona Fide Error Defense

      A debt collector is not liable for a potential violation of the FDCPA if it was the

result of a bona fide error. See 15 U.S.C. § 1692k(c). The bona fide error defense

requires that a defendant show: (1) the presumed FDCPA violation was

unintentional, (2) the violation resulted from a bona fide error, and (3) it occurred

despite procedures reasonably adapted to avoid such error. Id.; Paz v. Portfolio

Recovery Assocs., LLC, 924 F.3d 949, 952 (7th Cir. 2019). Though Miramed has

procedures in place to cease collection efforts once it receives a request to end further

communications, those procedures are not reasonably adapted to ensure it properly

receives and codes requests debtors submit online.

      The procedures in place need not be perfect or state of the art to be reasonable.

Ross v. RJM Acquisitions Funding LLC, 480 F.3d 493, 497–98 (7th Cir. 2007). But

Miramed’s lack of any procedures to ensure it received online communications, under

the circumstances, was insufficient. Even though the website belonged to Miramed

Global, Miramed knew that consumers tried to contact it through the online form, yet

Miramed did nothing to guarantee that Miramed Global identified or forwarded cease

and desist requests it received, and that is unreasonable. A debt collector’s procedures

need not account for every obscure means through which a debtor may attempt to



                                           5
    Case: 1:18-cv-01384 Document #: 52 Filed: 08/16/19 Page 6 of 8 PageID #:294




send a notification. See, e.g., Wise v. Credit Control Servs., Inc., 16 C 8128, 2018 WL

5112983, *6–7 (N.D. Ill. Oct. 19, 2018) (holding that the bona fide error defense did

not require a debt collector to ensure it received a cease-and-desist request faxed to

an unmonitored fax number once used by an affiliated company’s HR department).

But because Miramed consumers were confused (and reasonably so, given the

presence of Miramed’s logo)—and because Miramed knew about that confusion and

chose not to do anything to clear it up—its failure to implement concrete procedures

to receive online messages, like Garcia’s, is unreasonable, and so any violation is not

the result of a bona fide error.

      B.     Failure to Cease Communications

      Though Miramed has not established that it is entitled to the bona fide error

defense, no reasonable juror could conclude that it violated the FDCPA because

Garcia has not shown that Miramed received his request. The act requires that a debt

collector cease communications only when notified, in writing, of a request to do so.

It specifies that if a consumer sends his notice by mail, “notification shall be complete

upon receipt.” 15 U.S.C. § 1692c(c). Though Garcia submitted his notice

electronically, he does not argue that receipt is not required. Instead, he argues that

there is enough evidence from which a jury could conclude that Miramed received his

notification. I disagree. Neither Miramed nor Miramed Global has any record of

Garcia’s message. Though a reasonable juror could conclude that Miramed Global

received the request, given the lack of procedures in place requiring it to pass along

relevant messages, that does not mean that Miramed received it. That Miramed



                                           6
    Case: 1:18-cv-01384 Document #: 52 Filed: 08/16/19 Page 7 of 8 PageID #:294




Global sometimes forwarded messages it thought were intended for Miramed, does

not allow the inference that Miramed received Garcia’s message. And Miramed

Global’s receipt is not attributable to Miramed. A debt collector can be vicariously

liable for unlawful collection activities others take on its behalf. See Janetos v. Fulton

Friedman & Gullace, LLP, 825 F.3d 317, 325 (7th Cir. 2016). But Garcia asserts that

Miramed violated the act when it when it continued to contact him after September

20, not that it is vicariously liable for a violation Miramed Global committed.

Miramed Global is not a debt collector, nor was it engaging in collection activity on

Miramed’s behalf. Though the two companies are affiliated, they are not the same,

and notice to one does not automatically count as notice to the other. Because Garcia

has not shown that Miramed received his message, no reasonable jury could conclude

that Miramed’s subsequent calls violated the act.7

      Garcia never identified or served the Doe defendants, and his claim against

them is also dismissed. See Fed. R. Civ. P. 4(m); Howell by Goerdt v. Tribune

Entertainment Co., 106 F.3d 215, 217–18 (7th Cir. 1997).




7I do not reach Miramed’s argument that a debtor must conform his communications to the
methods a debt collector specifies.

                                            7
      Case: 1:18-cv-01384 Document #: 52 Filed: 08/16/19 Page 8 of 8 PageID #:294




IV.     Conclusion

        The motion for summary judgment [36] is granted. Enter judgment and

terminate civil case.

ENTER:

                                              ___________________________
                                              Manish S. Shah
                                              United States District Judge
Date: August 16, 2019




                                          8
